EXHIBIT A
John Morrison                             Morris Dees*
Robert Farris-Olsen                       J. Richard Cohen*
MORRISON, SHERWOOD,                       David C. Dinielli*
WILSON, & DEOLA, PLLP                     Jim Knoepp*
401 N. Last Chance Gulch St.              SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                          400 Washington Avenue
ph. (406) 442-3261                        Montgomery, AL 36104
fax (406) 443-7294                        ph. (334) 956-8200
john@mswdlaw.com                          fax (334) 956-8481
rfolsen@mswdlaw.com                       morris.dees@splcenter.org
Attorneys for Plaintiff Tanya Gersh       richard.cohen@splcenter.org
                                          david.dinielli@splcenter.org
                                          jim.knoepp@splcenter.org
                                          Attorneys for Plaintiff Tanya Gersh
                                          *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

TANYA GERSH,
                                          Case No.: 9:17-cv-00050-DLC-JCL
      Plaintiff,

      vs.                                 Plaintiff’s First Requests for
                                          Production of Documents to Defendant
ANDREW ANGLIN, publisher of               Andrew Anglin
the Daily Stormer,

      Defendant.

      Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and

Rule 26 of the Local Rules of the U.S. District Court for the District of Montana,

Plaintiff Tanya Gersh, through counsel, hereby requests that Defendant Andrew

Anglin, within thirty (30) days of the date of service, respond to these Requests for



                                                                                Page 1
Production of Documents and produce for inspecting and copying all documents in

his possession, custody, or control responsive to the following Requests at the

offices of the Southern Poverty Law Center, 400 Washington Avenue,

Montgomery, AL 36104. These Requests should be read, interpreted, and

responded to in accordance with the instructions and definitions set forth herein, as

well as in the Federal Rules of Civil Procedure and the Local Rules of the District

of Montana. Plaintiff reserves the right to serve supplemental document requests at

a later date.

   I.        Definitions

        As used in these Requests, the following terms shall have the meaning set

forth below:

        1.      “Defendant,” “you,” and “your” mean Defendant Andrew Anglin.

        2.      As used herein, “document” shall have the broadest possible

definition and scope and should include any document, item, or thing within the

scope of Fed. R. Civ. P. 26 and 34(a)(1). Without limiting the generality of the

foregoing, “document” should be understood as including (but not necessarily

limited to) the original, any non-identical copy, and every draft of all written,

printed, recorded, or graphic matter, photographic matter, sound reproductions,

electronically stored information (“ESI”) as that term is defined in the next

paragraph, text messages, papers, books, records, letters, tangible things,


                                                                                Page 2
correspondence, communications, memoranda, notes, notations, records of

telephone or other conversations, statements, contracts, agreements, photographs,

schedules, journals, diaries, receipts, bills, canceled checks, vouchers, ledger

sheets, statements of witnesses, findings of investigations, insurance policies, claim

forms, records kept by any electronic or mechanical means, or appointment

calendars. Any document with any marks, such as initials, comments, or notations

of any kind, is not deemed to be identical to one without such marks and is to be

produced as a separate document.

      Where a document may be scanned or copied by a computing device, such

as a computer, text processor, word processor, or any similar device, a machine-

readable copy must be produced, in a form that may be read and used by a similar

computing device.

      3.     “Electronically stored information” (“ESI”), as used herein, is used in

its broadest sense and means all things meeting the definition of Fed. R. Civ. P.

34(a)(1)(A), including but not limited to information stored in a computer system,

computer servers, computer hard drives, computer tape backups, floppy diskettes,

flash drives, CD- ROMs, and e-mail. The term likewise includes all documents

originating or received from e-mail accounts. Any and all attachments or

enclosures that accompany requested Documents shall be produced in response to

these demands. The term also includes all associated metadata.


                                                                                   Page 3
      4.     The term “communication” is used in the broadest possible sense and

means any transmission of information in the form of facts, ideas, inquiries, or

otherwise, in any format, including, without limitation, electronic communications,

e-mails, text messages, private messages that utilize services associated with

websites or web domains, facsimiles, telephone communications, correspondence,

exchanges of written or recorded information, or face-to-face meetings. The phrase

“communication between” is defined to include, without limitation, instances

where one party addresses the other party but the other party does not necessarily

respond.

      5.     “Relating to” or “related to” means constituting, mentioning,

regarding, discussing, describing, reflecting, identifying, dealing with, consisting

of, explaining, referring to, containing or enumerating.

      6.     “Identify” means:

             a.    when used in reference to a document, (i) if the document has

      been produced as a part of this litigation—whether by a party, subpoena

      recipient, or otherwise—to identify the document by its Bates number(s); or

      (ii) if the document has not been produced as part of this litigation, to

      identify the author of the document, the date of the document, each

      addressee or copy addressee of the document, the subject matter of the




                                                                                  Page 4
      document, the present location of the document, and the name of the present

      custodian of the document;

            b.     when used in reference to a natural person, means to state his or

      her full name; present or last known business and home address and business

      and home telephone numbers; title or position and place of employment;

      electronic mailing address, and, if previously or presently employed by you,

      the date he or she was hired and the date he or she was terminated, if

      applicable; and

            c.     when used in reference to a business entity or association,

      means to set forth that entity’s legal name, and on the first occasion that such

      individual is identified, the following: last known addresses and last known

      telephone numbers.

      7.    “Driver’s license” means a license issued to you that authorizes you to

operate a motor vehicle on highways and includes a temporary instruction permit.

      8.    The following rules of construction apply to all document requests

made herein:

            a.     The connectives “and” and “or” shall be construed either

      disjunctively or conjunctively as necessary to bring within the scope of this

      document request all responses that might otherwise be construed to be

      outside of its scope.


                                                                               Page 5
                  b.     The terms “any,” “each” and “all” mean both any and all as

           necessary to make the request inclusive rather than exclusive.

                  c.     The use of the singular form of any word includes the plural

           and vice versa.

                  d.     All words and phrases shall be construed in accordance with

           normal custom and usage in the industries or field of commerce to which

           they apply.

     II.        Instructions

           1.     These Requests for Production of Documents shall be deemed

continuing requests requiring the filing of additional or supplemental answers and

production by Defendant when additional, supplemental, further, or different

information responsive to any of these requests becomes known or available either

directly or indirectly to Defendant and/or his counsel. If any such additional

document(s) or any portion thereof is withheld from production upon a claim of

privilege, you are to promptly serve a privilege log in accordance with Instruction

5.

           2.     Responses to these requests must be made in writing, and otherwise in

compliance with the Federal Rules of Civil Procedure and all other applicable

laws, statutes, and rules of court, and sent through email to Plaintiff’s counsel or, if




                                                                                  Page 6
impossible to send through e-mail, to the Southern Poverty Law Center, 400

Washington Avenue, Montgomery, AL 36104.

      3.     In responding to these requests for production you should furnish all

non- privileged documents (unless such privilege has been waived) that are within

your possession, custody or control, or are within the possession, custody or

control of your agents, employees, representatives or investigators, or the

possession, custody or control of your attorneys or their agents, employees,

representatives, or investigators, or are within the possession, custody or control of

entities you control, whether or not owned by you, including by not limited to

Moonbase Holdings and The Daily Stormer.

      4.     If any or all documents or things identified herein are no longer in

your possession, custody, or control as defined in Instruction 3 hereof, because of

destruction, loss or any other reason, with respect to each and every such document

or thing: (1) describe the nature of the document or thing (i.e., letter, e-mail,

passport, etc.); (2) state the date when you believe such document or thing to have

been created; (3) state in as much detail as possible the contents of the document or

thing; (4) state the manner and date of the disposition of the document or thing;

and (5) state the present location, or identify the present custodian, of the document

or thing.




                                                                                    Page 7
      5.     If in response to any of these discovery requests you withhold

information otherwise discoverable by claiming that such information is privileged

or subject to protection as trial preparation material, then you must identify each

such document or portion of document, and provide, with respect to each such

document or portion thereof in a privilege log, (a) the reason(s) for withholding,

(b) the date of the document, (c) the identity of each person who drafted or assisted

in the preparation of the document, (d) the identity of each person who received or

had access to the document or copies thereof, or to whom any portion of the

contents has been communicated, (e) the type of document and a brief description

of the nature and subject matter of the document, and (f) a statement of the facts

that constitute the basis for the claim of privilege. Make any such claim of

privilege expressly and describe the nature of the information, documents, or

things not disclosed in a manner that, without revealing the information itself

privileged or protected, will enable Plaintiff and the Court to assess the

applicability of the privilege or protection.

      6.     If, in responding to these requests for production, you encounter any

ambiguities when construing a request or definition, the response shall set forth the

matter deemed ambiguous and the construction used in your response.

      7.     The documents requested must be produced in their entirety, without

redaction or alteration, except where necessary to protect privileged material.


                                                                               Page 8
When a document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible without thereby

disclosing the privileged material. Any such claim of privilege preventing the full

production of a document must be explained in a privilege log in accordance with

Instruction 5.

      8.        If an objection is interposed with respect to any request or part of any

request, the reason(s) for the objection shall be stated in full and production should

be made of all documents or things to which the objection does not relate. If

production of any requested document(s) is objected to on the grounds that

production is unduly burdensome, describe with particularity the burden or

expense of the proposed discovery.

      9.        If producing ESI, produce the ESI in the native format in which it is

ordinarily maintained without any modification of the data, including all metadata.

All documents should be produced as they are kept in the ordinary course of

business or should be organized and labeled as to correspond with the categories in

this request.

   III.    Requests for Production

      1.        All documents, including but not limited to your passport(s) and any

visa(s), reflecting or demonstrating any permission to enter and remain in Greece

between 2013 and the present.


                                                                                  Page 9
      2.     All documents, including but not limited to paystubs, employment

agreements, bank account records, and crypto-currency records, reflecting or

demonstrating your employment in Greece at any time between 2013 and the

present, including but not limited to any employment with the Athens International

Youth Hostel.

      3.     All documents, including but not limited to leasing agreements, hotel

bills, payment confirmations, credit card records, bank account records, and

crypto-currency records, reflecting your right or permission to stay at any

residence or similar location, and the dates of your stay at each location, while in

Greece at any time between 2013 and the present.

      4.     All documents, including but not limited to your passport(s) and any

visa(s), reflecting or demonstrating any permission to enter and remain in

Cambodia between 2017 and the present.

      5.     All documents, including but not limited to paystubs, employments

agreements, credit card records, bank account records, and crypto-currency

records, reflecting or demonstrating your employment or source(s) of income

between 2013 and the present while you were present in Cambodia.

      6.     All documents, including but not limited to leasing agreements, hotel

bills, payment confirmations, credit card records, bank account records, and

crypto-currency records, reflecting your right or permission to stay at any


                                                                              Page 10
residence or similar location, and the dates of your stay in each location, while in

Cambodia at any time between 2017 and the present. This request includes but is

not limited to any documents related to any stay(s) at the Damnak Villa Boutique

in Siem Reap City.

      7.     Your current and any previous passport(s) that were valid between

2013 and the present, including any and all additional pages.

      8.     All visas issued to you that were valid for any length of time and for

any country between 2013 and the present.

      9.     All documents, including but not limited to entry and exit documents

and any airplane, bus, train or similar tickets or receipts, evidencing your entry or

exit from any country, including but not limited to the United States, between 2013

and the present.

      10.    All documents, including but not limited to IRS forms W-2 and 1099,

paystubs, employment agreements, bank account records, crypto-currency records,

and dividend payments reflecting or demonstrating your employment and/or

sources of income between 2013 and the present.

      11.    All documents, including but not limited to deeds, mortgages, lease

agreements, canceled checks, credit card statements, bank account records, and/or

crypto-currency records, that evidence or tend to evidence the payment by you (or

by a third party on your behalf) of any sums for housing at any location between


                                                                              Page 11
2013 and the present.

      12.    All documents, including but not limited to transportation itineraries

or confirmations, plane, bus, or trains tickets, credit card records, bank account

records, and crypto-currency records, that evidence or tend to evidence any travel

by you between any two countries for any length or increment of time between

2013 and the present.

      13.    All drivers’ licenses in your name valid on April 18, 2017.

      14.    All documents related to the registration of any vehicles in your name

that were valid on April 18, 2017.

      15.    All insurance agreements issued to you or covering you or your

belongings, including but not limited to insurance agreements covering motor

vehicles, renter’s insurance, homeowner’s insurance, health insurance, and dental

insurance, that were valid on April 18, 2017.

      16.    All documents related to your court appearance in Columbus, Ohio in

or around February of 2017.

      17.    All communications between you and Richard Spencer that relate to

or reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties). This request includes

without limitation all communications sent with the purpose of reaching Richard

Spencer.


                                                                              Page 12
        18.   All communications between you and Andrew Auernheimer (aka

Weev) that relate to or reference Tanya Gersh or anyone in her family, Sherry

Spencer, or Whitefish, Montana (or any of its residents, businesses, or properties).

This request includes without limitation all communications sent with the purpose

of reaching Andrew Auernheimer (aka Weev).

        19.   All communications between you and Sherry Spencer that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties). This request includes

without limitation all communications sent with the purpose of reaching Sherry

Spencer.

        20.   All communications between you and Rand Spencer that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties). This request includes

without limitation all communications sent with the purpose of reaching Rand

Spencer.

        21.   All communications between you and David Duke that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties). This request includes

without limitation all communications sent with the purpose of reaching David

Duke.


                                                                             Page 13
      22.    All communications between you and Robert Ray (aka Azzmador)

that relate to or reference Tanya Gersh or anyone in her family, Sherry Spencer, or

Whitefish, Montana (or any of its residents, businesses, or properties). This request

includes without limitation all communications sent with the purpose of reaching

Robert Ray (aka Azzmador).

      23.    All communications between you and Sara Torgerson that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties). This request includes

without limitation all communications sent with the purpose of reaching Sara

Torgerson.

      24.    All communications between you and Eric Striker that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties).

      25.    All documents or communications received, created, stored, or which

you otherwise possessed on or before December 16, 2016, that relate to or

reference Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties).

      26.    All documents and communications that support any statement or

opinion expressed in any or all articles written or published by you on the Daily

Stormer or any other location about or with reference to Tanya Gersh or anyone in


                                                                             Page 14
her family, Sherry Spencer, or Whitefish, Montana (or any of its residents,

businesses, or properties).

      27.      All drafts of any articles or other documents written by you about or

with reference to Tanya Gersh or anyone in her family, Sherry Spencer, or

Whitefish, Montana (or any of its residents, businesses, or properties).

      28.      All documents, including but not limited to any and all

communications sent or received by you, that relate in any way to the Daily

Stormer and that relate to or reference Tanya Gersh or anyone in her family, Sherry

Spencer, or Whitefish, Montana (or any of its residents, businesses, or properties).

This request includes but is not limited to any and all articles that were published

on the Daily Stormer that relate to or reference Tanya Gersh or anyone in her

family, Sherry Spencer, or Whitefish, Montana (or any of its residents, businesses,

or properties). This requests includes but is not limited to any and all

correspondence sent or received by you that involve Daily Stormer forum

users/members that relate to or reference Tanya Gersh or anyone in her family,

Sherry Spencer, or Whitefish, Montana (or any of its residents, businesses, or

properties).

      29.      A complete record of all Daily Stormer forum postings for any and all

forum threads/discussions that relate to or reference Tanya Gersh or anyone in her

family, Sherry Spencer, or Whitefish, Montana (or any of its residents, businesses,


                                                                              Page 15
or properties). This request seeks not just the posts that directly relate to Tanya

Gersh or anyone in her family, Sherry Spencer, or Whitefish, Montana (or any of

its residents, businesses, or properties), but a complete record of all of the posts in

each discussion thread if that thread/discussion at some point relates to or

references Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish,

Montana (or any of its residents, businesses, or properties).

      30.    All documents that provide any and all user information or data,

including but not limited to name, address, email address, telephone number,

and/or IP address, with respect to those users who posted in any of the

discussion(s)/thread(s) on the Daily Stormer forum that are responsive to Request

No. 29.

      31.    All documents relating to communications between you and any of

the individuals who wrote, posted, or sent any of the communications referenced in

Plaintiff’s Complaint.

      32.    All documents that relate in any way to any terms of use or rules

related to permission for registered users of the Daily Stormer forums to utilize and

post in those forums.

      33.    All documents, including but not limited to any and all

communications sent or received by you, that relate in any way to any instance in

which you or the Daily Stormer withdrew permission (either temporarily or


                                                                                Page 16
permanently) from any registered users to post in the Daily Stormer forums.

      34.    All documents providing instructions on the style, tone, or format of

articles posted or to be posted on the Daily Stormer’s website.

      35.    All documents, including but not limited to any and all

communications sent or received by you between 2013 and the present, that

include any of the following words: “troll”, “troll storm”, and/or “troll storms”.

      36.    All documents, including but not limited to any and all

communications sent or received by you, that include any of the following phrases:

“Operation Jew Wife” and/or “OperationJewWife”.

      37.    All documents, including but not limited to any and all

communications sent or received by you, that include any of the following phrases:

“MizzouProtest” and/or “Mizzou Protest”.

      38.    All documents, including any and all communications sent or received

by you, that include any of the following words: “GamerGate”, “Zoe Quinn”,

“Chelsea Van Valkenburg”, and/or “Alison Rapp”.

      39.    All documents, including any and all communications sent or received

by you, that relate in any way to the article “Thank you for Trolling Alex Jones”

published on the Daily Stormer on or about July 30, 2014.

      40.    All documents, including any and all communications sent or received

by you, related in any way to the article “#FreeAnglin: Following Twitter Ban,


                                                                              Page 17
Andrew Anglin Goes on Hunger Strike, Demands Shaun King Resign” published

on the Daily Stormer on or about November 12, 2015.

      41.   All documents, including any and all communications sent or received

by you, related in any way to the article “Game Over: Feminist Child-Sex

Advocate Alison Rapp Fired from Nintendo!” published on the Daily Stormer on

or about March 31, 2016.

      42.   All documents, including any and all communications sent or receied

by you, related in any way to the article “Empress Melania Attacked by Filthy

Russian Kike Julia Ioffe in GQ” published on the Daily Stormer on or about April

28, 2016.

      43.   All documents, including any and all communications sent or received

by you, related in any way to the article “Oz: Filthy Haji Slut Mariam Veiszadeh

Gets Her Feelings Hurt on the Internet Again” published on the Daily Stormer on

or about July 5, 2016.

      44.   All documents, including any and all communications sent or received

by you, related in any way to the article “Send the Military to Arrest Treasonous

Federal Judge Ann Donnelly for Trying to Flood America with Terrorists”

published on the Daily Stormer on or about January 29, 2017.

      45.   All documents, including any and all communications sent or receied

by you, related in any way to the article “Nigger-Fucking Polish Whore Magdalena


                                                                            Page 18
Pegowska Called the Cops on Me!” published on the Daily Stormer on or about

July 21, 2017.

      46.    All documents, including any and all communications sent or received

by you, related in any way to the article “TAKE ACTION: Another Jew

Celebrating Vegas Deaths – Let’s Tell Him What We Think of This!” published on

the Daily Stormer on or about October 5, 2017.

      47.    All documents, including any and all communications sent or received

by you, related in any way to the article “Shit-Tier Bluecheck Moo-Cow Calls for

Whites to Stop Breeding to End Supremacy!” published on the Daily Stormer on or

about October 29, 2017.

      48.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Erin Shrode.

      49.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Julia Ioffe.

      50.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Jonah Goldberg.

      51.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard David French.

      52.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Mariam Veiszadeh.


                                                                         Page 19
      53.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Magdalena Pegowska.

      54.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Jessie Daniels.

      55.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Greg Morelli.

      56.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Taylor Dumpson.

      57.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Scott Ernest.

      58.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Joel Oliphint.

      59.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Andy Downing.

      60.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Olivia Flak.

      61.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Chris Sampson.

      62.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Jennifer Dalton.


                                                                         Page 20
      63.    All documents, including any and all communications sent or received

by you, that relate to or reference in any regard Michael Hirsh.

      64.    All documents and communications between you and Twitter and/or

sent to you from Twitter that relate to abuse reports or complaints.

      65.    All documents and communications between you and Twitter and/or

sent to you from Twitter that relate to termination of service.

      66.    All documents and communications between you and GoDaddy

and/or sent to you from GoDaddy that relate to abuse reports or complaints.

      67.    All documents and communications between you and GoDaddy

and/or sent to you from GoDaddy that relate to termination of service

      68.    All documents and communications between you and Google and/or

sent to you from Google that relate to abuse reports or complaints.

      69.    All documents and communications between you and Google and/or

sent to you from Google that relate to termination of service.

      70.    All documents and communications between you and Cloudflare

and/or sent to you from Cloudflare that relate to abuse reports or complaints.

      71.    All documents and communications between you and Cloudflare

and/or sent to you from Cloudflare that relate to termination of service.

      72.    All documents and communications between you and DigitalOcean

and/or sent to you from DigitalOcean that relate to abuse reports or complaints.


                                                                            Page 21
      73.    All documents and communications between you and DigitalOcean

and/or sent to you from DigitalOcean that relate to termination of service.

      74.    All documents, including any and all communications sent or received

by you, related to or that reference Tanya Gersh or anyone in her family, Sherry

Spencer, or Whitefish, Montana (or any of its residents, businesses, or properties).

      75.    All communications sent by you from any account related to or about

PureWest (Tanya Gersh’s employer) or any of its employees.

      76.    All communications sent by you from any account related to or about

Viscomi & Gersh, PLLP or any of its employees.

      77.    All communications sent by you from any account to any resident of,

business located in, property owner in, or government official of Whitefish,

Montana.

      78.    All complaints related to real estate licensing prepared by you related

to Tanya Gersh.

      79.    Your phone records from November 1, 2016 to the present.

      80.    Direct messages received or sent from any account associated with

you, or to which you have access and have ever used, that relate to or reference

Tanya Gersh or anyone in her family, Sherry Spencer, or Whitefish, Montana (or

any of its residents, businesses, or properties). This request includes any and all

platforms, including but not limited to Twitter, Facebook, Gab, Instagram, Reddit,


                                                                               Page 22
Discord, and the Daily Stormer’s servers and/or forum features.

      81.    All documents, including any and all communications sent or received

by you, related in any way to the “Whitefish March” originally scheduled for

January of 2017. This request includes but is not limited to any and all

applications for permits that you either prepared or submitted.

      82.    All communications between you and groups classified as terrorist

organizations by the United States government (including without limitation

Hamas) related to Tanya Gersh or Whitefish, Montana.

      83.    All documents and communications related to William Edward

Atchison.

      84.    All documents and communications related to Dylann Roof.

      85.    All documents and communications related to James Harris Jackson.

      86.    All documents and communications related to Thomas Mair.

      87.    All documents and communications related to Devon Arthurs.

      88.    All documents and communications related to Unite the Right Rally.

      89.    All income tax and any other tax returns (both state and federal) filed

by you for the years 2013 to the present, including all schedules and attachments

thereto.

      90.    All documents and records concerning any checking account, savings

account, money market account, investment account, crypto-currency account, or


                                                                             Page 23
any other type of account, foreign or domestic, maintained by you at any time

between 2013 and the present, including but not limited to monthly account

statements and check registers.

      91.    All monthly account statements/bills related to any credit cards you

have used at any time between 2013 and the present.

      92.    All documents related to any joint ventures or partnerships entered

into between you and any other person or entity between 2013 and the present.

      93.    All documents that evidence safe-deposit boxes, lock boxes, and

storage facilities of any kind to which you have access.

      94.    All documents concerning any interest in, or claimed title to, any

certificates of deposit, bonds, letters of credit, money orders, cashier’s checks,

traveler’s checks, bank deposits or escrow funds owned or held by you at any time

between 2013 and the present.

      95.    All documents related to any loan agreements you entered into or

attempted to enter into with any banks, financial institutions, or other entities or

individuals, including copies of any applications or other documents signed and/or

submitted by you to secure said loans at any time between 2013 and the present.

      96.    All documents related to any account in which any of your earnings or

other income has been deposited into, at any time between 2013 and the present,

whether you continue to have an interest in it or not.


                                                                               Page 24
       97.   All documents that evidence any trusts and the assets contained

therein for trusts of which you are a grantor, beneficiary, or trustee. This includes

but is not limited to trust creation and governance documents, as well as any

documents that evidence the beneficiaries of any trust in which you are a grantor,

beneficiary, or trustee.

       98.   All original notes, deeds, title certificates, mortgages or security

instruments of any kind showing or tending to show the existence of debts owed to

you or property in which you have a security interest.

       99.   All writings or financial records evidencing or tending to evidence all

money due to you, including any records evidencing or tending to evidence all

people and/or entities who owe you money.

       100. All assessment notices, tax statements, deeds, mortgages and other

documents evidencing or tending to evidence any ownership interest or equitable

interest you currently have in any real property.

       101. All documents that refer in any way, directly or indirectly, to any and

all motorized vehicles (including automobiles, trucks, watercraft, aircraft,

recreational vehicles, and motorcycles) in which you own or claim an interest.

       102. All documents that refer in any way, directly or indirectly, to any

items of personal property valued at over $1,000 in which you own or claim an

interest.


                                                                               Page 25
      103. All bills of sale, receipts, deeds, contracts and other documents

showing transfer by you to any other person or entity, from 2013 to the present, of

any money, property, or other thing of value in excess of $1,000.

      104. All certificates of stock or other securities owned or beneficially held

by you either alone or jointly with any other person or persons in any corporation

or corporations.

      105. All documents evidencing investments of any kind by you.

      106. All documents identified in your Federal Rule of Civil Procedure 26

disclosures and any supplements or amendments thereto.

      107. All documents constituting and/or reflecting any communication

between you and any party identified in your Federal Rule of Civil Procedure 26

disclosures, and any amendments and/or supplements thereto.

      108. Any and all affidavits, declarations, witness statements, notes of

conversations, and correspondence related to this litigation that is not privileged or

otherwise protected from disclosure. As detailed in the instructions, if any

document is withheld under a claim of privilege, please provide the necessary

privilege log.

      109. Any and all insurance policies that may apply to this case.

      110. All documents reviewed and/or relied upon to assist you in responding

to Plaintiff’s First Set of Interrogatories, as well as any supplemental or amended


                                                                               Page 26
responses thereto.

      DATED June 7, 2018.

                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff


                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was sent via email

and first class U.S. Mail to counsel for the Defendant, as follows:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

on this 7th day of June, 2018.

                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff



                                                                             Page 27
